DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, and 11 have been amended as per Applicant’s amendment filed on November 4, 2021.  Claims 2-4 have been canceled.  Claims 1, 5-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 9, 10 11, 16, 17, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chaji (US 2018/0068611 A1, Published March 8, 2018) and Chaji2 (US 2016/0329017 A1, Published November 10, 2016) and Lin (US 2004/0178407 A1, Published September 16, 2004).
As to claim 1, Chaji discloses a pixel circuit, comprising: 
a light emitting drive circuit (Chaji at Fig. 11, driving transistor T1 1110), 
a storage circuit (Chaji at Fig. 11, storage capacitor Cs 1130), 
a data writing circuit (Chaji at Fig. 11, switch transistor T3 1150), 
a light emitting control circuit and a compensation circuit (Chaji at Fig. 11, transistors T2 1140 and T4 1160), 

the storage circuit is configured to store the data signal (Chaji at Fig. 11, storage capacitor Cs; ¶ [0104]); 
the compensation circuit is configured to write compensation voltage information which is based on a compensation current signal into the light emitting drive circuit (Chaji at Figs. 11, current sink 1192; Fig. 12, under second programming cycle 1203; ¶ [0101] discloses “Coupled to the monitor/reference current line is a biasing circuit 1190, including a current sink 1192 providing reference current I.sub.REF for current biasing of the pixel, as well as a reference voltage V.sub.REF which is selectively coupled to the monitor/reference current line via a switch 1194 which is controlled by a reset (RST) signal.”  ¶ [0102] discloses “During the second programming, calibration, settling, and emission cycles 1203, 1204, 1206, 1208, the 4T1C and 6T1C pixel circuits 1000, 1100 function as described above in connection with FIG. 5 and FIG. 7 with the exception that they are current biased.”)1 under a control of the scanning signal (Chaji at Fig. 11, transistor T2 1140 is under the control of write signal line WR); 
the light emitting control circuit is configured to control the light emitting drive circuit to drive a light emitting element to emit light under a control of a light emitting control signal (Chaji at Figs. 11-12, emission cycle 1208; ¶ [0107]);


a second electrode of the light emitting drive transistor is electrically connected to a first terminal of the light emitting element (Chaji at Fig. 11, T1 is electrically connected to anode of OLED 1120 through transistor T5), and 
a gate electrode of the light emitting drive transistor is electrically connected to the compensation circuit and the storage circuit, respectively (Chaji at Fig. 11, node VG).

the compensation circuit comprises a first compensation transistor and a second compensation transistor (Chaji at Fig. 11, transistors T2 1140 and T4 1160), and 
a first electrode of the first compensation transistor is electrically connected to the gate electrode of the light emitting drive transistor (Chaji at Fig. 11, node VG), 
a second electrode of the first compensation transistor is electrically connected to the second electrode of the light emitting drive transistor (Chaji at Fig. 11, node VD), and 
a gate electrode of the first compensation transistor is electrically connected to a scanning signal line to receive the scanning signal (Chaji at Fig. 11, gate of T2 1140 is connected to write signal line WR); and 
a first electrode of the second compensation transistor is electrically connected to the second electrode of the light emitting drive transistor (Chaji at Fig. 11, node VD), 
a second electrode of the second compensation transistor is electrically connected to a constant current source (Chaji at Fig. 11, connection between T4 1160 and current sink 1192).

However, Chaji2 does disclose that a gate electrode of the second compensation transistor is electrically connected to the scanning signal line to receive the scanning signal (Chaji2 at Fig. 2B-2C, in particular, transistor 120 is connected to select line 24i).
Chaji discloses a base OLED display device upon which the claimed invention is an improvement.  Chaji2 discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Chaji the teachings of Chaji2 for the predictable result of ensuring that the data line is rapidly discharged and thus the pixel circuit is able to be programmed swiftly, while the current through the driving transistor is kept small to prevent the uniformity of the display from being adversely affected by the enhanced settling time (Chaji2 at ¶ [0006], [0078]).
Because claim 1 recites “or,” the scope of claim 1 is fully contemplated by the combination of Chaji and Chaji2.

However, for compact prosecution purposes Examiner offers the Lin reference for its teaching of:  
the first electrode of the second compensation transistor is electrically connected to the gate electrode of the light emitting drive transistor (Lin at Fig. 7, first terminal of third switch 630 is connected to gate of driving transistor 650), 

the gate electrode of the second compensation transistor is electrically connected to the scanning signal line to receive the scanning signal (Lin at Fig. 7, VS3).2
The combination of Chaji and Chaji2 discloses a base OLED display device upon which the claimed invention is an improvement.  Lin discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Chaji and Chaji2 the teachings of Lin for the predictable result of improving an insufficient brightness problem while displaying a low gray scale (Lin at ¶ [0010]).
As to claim 5, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 1, wherein the data writing circuit comprises a data writing transistor (Chaji at Fig. 11, transistor T3 1150), and 
a first electrode of the data writing transistor is electrically connected to a data line (Chaji at Fig. 11, connection between T3 1150 and VDATA), 
a second electrode of the data writing transistor is electrically connected to the storage circuit (Chaji at Fig. 11, node VCB), and 
a gate electrode of the data writing transistor is electrically connected to the scanning signal line to receive the scanning signal (Chaji at Fig. 11, gate of T3 1150 is connected to write signal line WR).
As to claim 6, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 5, wherein the storage circuit comprises a storage capacitor, and a first terminal of the storage capacitor is electrically connected to the second electrode of the data writing transistor (Chaji at Fig. 11, node VCB), and 
a second terminal of the storage capacitor is electrically connected to the gate electrode of the light emitting drive transistor (Chaji at Fig. 11, node VG).
As to claim 7, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 6, wherein the light emitting control circuit comprises a first light emitting control transistor (Chaji at Fig. 11, transistor T6, 1180), and 
a first electrode of the first light emitting control transistor is electrically connected to a third power supply terminal (Chaji at Fig. 11, connection of T6 1180 to reference potential VBP), 
a second electrode of the first light emitting control transistor is electrically connected to the first terminal of the storage capacitor (Chaji at Fig. 11, node VCB), and 
a gate electrode of the first light emitting control transistor is electrically connected to a light emitting control line to receive the light emitting control signal (Chaji at Fig. 11, gate of T6 1180 is connected to emission signal line EM).

As to claim 9, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 7, wherein the light emitting control circuit further comprises a second light emitting control transistor (Chaji at Fig. 11, transistor T5 1170), and 
D), 
a second electrode of the second light emitting control transistor is electrically connected to the first terminal of the light emitting element (Chaji at node VA), and 
a gate electrode of the second light emitting control transistor is electrically connected to the light emitting control line to receive the light emitting control signal (Chaji at Fig. 11, gate of T5 1170 is connected to emission signal line EM).
As to claim 10, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 3, wherein the constant current source is configured to output the compensation current signal, and the light emitting drive transistor is at a saturated state in a data writing stage, and the compensation current signal flows through the light emitting drive transistor (Chaji at Fig. 11; ¶ [0105]).
As to claim 11, the combination of Chaji, Chaji2, and Lin discloses a driving method applied to the pixel circuit according to claim 1 (See rejection of claim 1 above), comprising: 
writing the data signal to the storage circuit, and writing the compensation voltage information which is based on the compensation current signal to the light emitting drive circuit, in a data writing stage (Chaji at Fig. 11-12, ¶ [0104]); 
driving the light emitting element to emit light based on the compensation voltage information, in a light emitting stage (Chaji at Fig. 12, emission cycle 1208; ¶ [0107]).
As to claim 13, the combination of Chaji, Chaji2, and Lin discloses a display panel (Chaji at ¶ [0003]), comprising the pixel circuit according to claim 1 (See rejection of claim 1 above)
As to claim 14, the combination of Chaji, Chaji2, and Lin discloses the display panel according to claim 13, further comprising a constant current source, wherein the constant current source is configured to output the compensation current signal (Chaji at Fig. 11; ¶ [0105]).
As to claim 15, the combination of Chaji, Chaji2, and Lin discloses a display device (Chaji at ¶ [0003]), comprising the display panel according to claim 13 (See rejection of claim 13 above).
As to claim 16, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 1, wherein the data writing circuit comprises a data writing transistor(Chaji at Fig. 11, transistor T3 1150), and 
a first electrode of the data writing transistor is electrically connected to a data line (Chaji at Fig. 11, connection between T3 1150 and VDATA), 
a second electrode of the data writing transistor is electrically connected to the storage circuit (Chaji at Fig. 11, node VCB), and 
a gate electrode of the data writing transistor is electrically connected to the scanning signal line to receive the scanning signal (Chaji at Fig. 11, gate of T3 1150 is connected to write signal line WR).
As to claim 17, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 16, wherein the storage circuit comprises a storage capacitor, CB), and 
a second terminal of the storage capacitor is electrically connected to the gate electrode of the light emitting drive transistor (Chaji at Fig. 11, node VG).
As to claim 18, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 17, wherein the light emitting control circuit comprises a first light emitting control transistor (Chaji at Fig. 11, transistor T6, 1180), and 
a first electrode of the first light emitting control transistor is electrically connected to a third power supply terminal (Chaji at Fig. 11, connection of T6 1180 to reference potential VBP), 
a second electrode of the first light emitting control transistor is electrically connected to the first terminal of the storage capacitor (Chaji at Fig. 11, node VCB), and 
a gate electrode of the first light emitting control transistor is electrically connected to a light emitting control line to receive the light emitting control signal (Chaji at Fig. 11, gate of T6 1180 is connected to emission signal line EM).
As to claim 20, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 18, wherein the light emitting control circuit further comprises a second light emitting control transistor (Chaji at Fig. 11, transistor T5 1170), and 
a first electrode of the second light emitting control transistor is electrically connected to the second electrode of the light emitting drive transistor (Chaji at Fig. 11, node VD), 
a second electrode of the second light emitting control transistor is electrically connected to the first terminal of the light emitting element (Chaji at node VA), and 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji, Chaji2, and Lin as applied to claim 7 above, and further in view of Chung (US 2007/0024543 A1, Published February 1, 2007).
As to claim 8, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 7.
The combination that the first power supply terminal and the third power supply terminal are configured to output a same power supply voltage; alternatively, the first power supply terminal is integrated with the third power supply terminal.
However, Chung does disclose that the first power supply terminal and the third power supply terminal are configured to output a same power supply voltage; alternatively, the first power supply terminal is integrated with the third power supply terminal (Chung at Fig. 3, Vref; ¶ [0071] discloses “In embodiments of the invention, the voltage value of the reference voltage Vref may be equal to or different from the first voltage ELVDD.”).  
The combination of Chaji, Chaji2, and Lin discloses a base OLED display device upon which the claimed invention is an improvement.  Chung discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Chaji, Chaji2, and Lin the .
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji, Chaji2, and Lin as applied to claim 11 above, and in further view of Wang (US 2017/0193908 A1, Published July 6, 2017).
As to claim 12, the combination of Chaji, Chaji2, and Lin discloses the driving method according to claim 11, wherein the light emitting drive circuit comprises a light emitting driving transistor (Chaji at Fig. 11, T1 1110), and 
writing the compensation voltage information which is based on the compensation current signal to the light emitting drive circuit comprises: writing the compensation current signal to a gate electrode of the light emitting drive transistor (Chaji at Fig. 11, capacitor Cs ostensibly writes to the gate of T1 1110).
The combination does not expressly disclose controlling the light emitting drive transistor to be at a saturated state to write the compensation voltage information to the gate electrode of the light emitting drive transistor.
However, Wang does disclose controlling the light emitting drive transistor to be at a saturated state to write the compensation voltage information to the gate electrode of the light emitting drive transistor (Wang at ¶ [0063] discloses “In the compensating period, the first scanning signal line G.sub.(n) controls the third switching transistor T3 to be switched on, and the control end of the driving switching transistor DTFT is shorted with the output of the driving switching transistor DTFT, so that the driving switching transistor DTFT can have the characteristic of forward conduction of a common diode, namely the driving switching transistor enters the saturation state. After 
The combination of Chaji, Chaji2, and Lin discloses a base OLED display device upon which the claimed invention is an improvement.  Wang discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Chaji, Chaji2, and Lin the teachings of Wang for the predictable result of providing a display device with a narrow bezel (Wang at ¶ [0066]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji, Chaji2, and Lin as applied to claim 18 above, and in further view of Chung (US 2007/0024543 A1, Published February 1, 2007).
As to claim 19, the combination of Chaji, Chaji2, and Lin discloses the pixel circuit according to claim 18.
Chaji does not expressly disclose that the first power supply terminal and the third power supply terminal are configured to output a same power supply voltage; alternatively, the first power supply terminal is integrated with the third power supply terminal.
However, Chung does disclose that the first power supply terminal and the third power supply terminal are configured to output a same power supply voltage; 
The combination of Chaji, Chaji2, and Lin discloses a base OLED display device upon which the claimed invention is an improvement.  Chung discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Chaji the teachings of the combination of Chaji, Chaji2, and Lin for the predictable result of compensating for variations in electron mobility (Chung at ¶ [0016]-[0018]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-20 have been considered but they are believed to be addressed above, and therefore, moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/15/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Chaji2 at Fig. 2B, ¶ [0078] discloses “The display system 50 can also incorporate features from a current source or sink (e.g., the current source 134 in FIG. 2B or the current source 234 in FIG. 4C) to provide biasing currents to the pixels 10 in the display panel 20 to thereby decrease programming time for the pixels 10.”
        2 See also Chaji2 at Fig.2B.